DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on January 20th, 2022 has been acknowledged.  By this amendment, claims 1, 2, 5, 7, 8-10, 16, and 18-20 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 7, and 16 are in independent form.  Applicant’s amendment to claim 1 has obviated the claim objection indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “wherein the second region is laterally spaced farther away from any of the openings than the first region” as recited in (currently amended independent claim 1, lines 8-10), (currently amended independent claim 7, lines 8-9), and (currently amended independent claim 16, lines 8-10), respectively.  
Applicant’s disclosure as shown in (paragraph [0025] and figs. 2A, 2B, 4A, 4B, U.S. Pub. 2022/0084971), have support for that a first region of the solder mask 215 may include non-planar feature 250 with a first depth D1 while a second region of the embossed solder mask 215 may include non-planar features 250 with a second depth different than the first depth D1.  In this manner, the second region of the solder mask 215 with non-planar features 250 have the second depth may provide a different adhesion strength than the region with non-planar features having the first depth D1.  However, Applicant’s disclosure does not have support for wherein the second region is laterally spaced farther away from any of the openings than the first region.  Additionally, Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application is field.  Therefore, independent claims 1, 7, and 16 contain un-support, new matter.  Applicant is requested to point out support for the amendment or amend the claims consistent with provisions of Section 112.
Claims 2-6, 8-15, and 17-20 depend from claims 1, 7, and 16, respectively and inherit these deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EOM et al. (U.S. Pub. 2013/0334291) in view of Leung et al. (U.S. Pub. 2013/0062786), both of record.
In re claim 1, EOM discloses a semiconductor assembly, comprising a package substrate 110  including conductive bumps (solders) 150, 152 (see paragraphs [0028], [0034] and figs. 3-6); a solder mask 130 including a first surface attached to the package substrate 110, a second surface opposite the first surface (see paragraph [0022] and figs. 1 and 6), openings extending between the first and second surfaces in which the conductive bumps 150, 152 are located (note that, the conductive bumps 150, 152 are located in the openings in the solder mask 130) (see figs. 2 and 6); a semiconductor die 400 including bond pads 120, to which conductive pillars 420 are electrically coupled, wherein individual conductive pillars 420 are coupled to corresponding conductive bumps 152 through the openings of the solder mask 130 (see [0032] and fig. 6); and a fill material 170 between the semiconductor die 400 and the package substrate 110 (see paragraph [0036] and fig. 7).

    PNG
    media_image1.png
    440
    723
    media_image1.png
    Greyscale

EOM is silent to wherein a first plurality of non-planar features along a first region of the second surface of the solder mask and a second plurality of non-planar features along a second region of the second surface of the solder mask, wherein the second region is laterally spaced farther away from any of the openings than the first regions, wherein the first plurality of non-planar features has a greater average depth than does the second plurality of non-planar features.
However, Leung discloses in a same field of endeavor, a semiconductor assembly, including, inter-alia, a package substrate 20, a solder mask 115 including a first surface attached to the package substrate 20, a second surface opposite the first surface (see paragraph [0034] and figs. 3, 4, 9, 10), opening 119 extending between the first and second surfaces, a first plurality of non-planar features (125, 130, 149, 150) along the  first region of the second surface of the solder mask 115 (see paragraph [0035] and figs. 3, 4, 9 and 10) and a second plurality of non-planar features (135, 140) along a second region of the second surface of the solder mask 115, wherein the second region is laterally spaced farther away from any of the openings 119 than the first region (note that, the second region which includes non-planar features (135, 140) is laterally spaced farther away from the openings 119 than the first region which includes non-planar features (125, 130, 149, 150), see fig. 4); a semiconductor die 15 including bond pad, to which conductive pillar 40 is electrically coupled (see paragraph [0031] and fig. 10), and a fill material 25 between the semiconductor die 15 and the package substrate 20 (see paragraph [0035] and fig. 10).  Note that, the indentations (125, 130, 135, 140, 149, and 150) created non-planar features along the second surface of the solder mask 115 (see figs. 4 and 9).  Leung further teaches that the non-planar features inhibit the delamination of the fill material 25 since projections 141, 143, 145, 147 of the fill material 25 interlock to the non-planar features of the solder mask 115 (see paragraph [0035] and fig. 10).
With respect to the limitation of “wherein the first plurality of non-planar features has a greater average depth than does the second plurality of non-planar features”.  
Note that, Leung discloses that the number and configuration of the non-planar features may vary greatly (see paragraph [0036]) and may vary in depth (see paragraph [0037]).  Leung further discloses the non-planar features may have virtually any shape (see paragraph [0036]).  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the configuration of the non-planar features (the openings) so that the first plurality of non-planar features (125, 130, 149, 150) to have greater average depth than the second plurality of non-planar features (135, 140) in order to provide more surface area for the projections of the underfill material to interlock therein and thus inhibit the delamination of the underfill material from the solder mask and as a result improving the reliability of the semiconductor assembly.

    PNG
    media_image2.png
    526
    840
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    405
    816
    media_image3.png
    Greyscale


Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leung into the semiconductor assembly of EOM in order to enable wherein a first plurality of non-planar features along a first region of the second surface of the solder mask and a second plurality of non-planar features along a second region of the second surface of the solder mask, wherein the second region is laterally spaced farther away from any of the openings than the first regions, wherein the first plurality of non-planar features has a greater average depth than does the second plurality of non-planar features in the semiconductor assembly of EOM to be formed in order to provide more surface area for the projections of the underfill material to interlock therein and thus inhibit the delamination of the underfill material from the solder mask and as a result improving the reliability of the semiconductor assembly (see paragraph [0035] of Leung).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, EOM in combination with Leung discloses wherein the first and second pluralities of non-planar features are concave recesses in the second surface of the solder mask 115 (see paragraph [0035] and fig. 9 of Leung).
In re claim 3, as applied to claim 2 above, EOM in combination with Leung discloses wherein the concave recesses has a depth (see paragraph [0037] of Leung).  However, EOM and Leung are silent to wherein at least one of the concave recesses has a depth of approximately fifteen micrometers or greater.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the depth of the concave recesses in accordance to the thickness of the solder mask during routine experimentation to obtain optimum result since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 4, as applied to claim 2, EOM in combination with Leung discloses wherein the fill material 25 fills at least one of the concave recesses 125, 130, 135, 140 (see paragraph [0044] and fig. 10 of Leung).
In re claim 5, as applied to claim 1, EOM in combination with Leung discloses wherein the first and second pluralities of non-planar features include at least one of dimples, depressions, and/or indentations; V-shaped corrugations; brushed grooves; or a combination thereof (see paragraph [0035] and fig. 9 of Leung).
In re claim 6, as applied to claim 1, EOM in combination with Leung discloses wherein the conductive pillars 420 comprise copper (see paragraph [0032] of EOM), and the conductive pillars 420 are bonded to the conductive bumps 150 by a conductive bond material 430 comprising solder (see paragraph [0032] and fig. 7 of EOM).  EOM is silent to wherein the conductive bumps comprise copper.  However, Leung teaches that conductive bumps may include copper (see paragraphs [0032]-[0033]).  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art have the conductive bumps comprise copper since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 7, EOM discloses a method, comprising attaching a first surface of a solder mask 130 to a package substrate 110 including conductive bumps 150, 152, the solder mask including a second surface opposite the first surface (see paragraphs [0022], [0028], and [0034] and figs. 3-6) and openings in which the conductive bumps 150, 152 are located (note that, the conductive bumps 150, 152 are located in the openings in the solder mask 130, see figs. 2 and 6); attaching a semiconductor die 400 to the package substrate 110 such that conductive pillars 420 coupled to bond pads 120 of the semiconductor die 400 electrically couple the semiconductor die 400 with the conductive bumps 150, 152 of the package substrate 110 (see paragraph [0032] and fig. 6); and filling at least a portion of a space between the package substrate 110 and the semiconductor die 400 with a fill material 170 (see paragraph [0036] and fig. 7).
EOM is silent to forming a first plurality of non-planar surface features on a first region of the second surface of the solder mask; forming a second plurality of non-planar surface features on a second region of the second surface of the solder mask, wherein the second region is laterally spaced farther away from any of the openings than the first region, and wherein the first plurality of non-planar features has a greater average depth than does the second plurality of non-planar features, and such that the fill material contacts the first and second pluralities of non-planar surface features on the second surface of the solder mask.
However, Leung discloses in a same field of endeavor, a method comprising for manufacturing a semiconductor assembly, including, inter-alia, attaching a first solder mask 115 to a package substrate 20 including a second surface opposite the first surface (see paragraph [0034] and figs. 3, 4, 9, 10), opening 119 extending between the first and second surfaces, forming a first plurality of non-planar features (125, 130, 149, 150) on a  first region of the second surface of the solder mask 115 (see paragraph [0035] and figs. 3, 4, 9 and 10) and forming a second plurality of non-planar features (135, 140) on a second region of the second surface of the solder mask 115, wherein the second region is laterally spaced farther away from any of the openings 119 than the first region (note that, the second region which includes non-planar features (135, 140) is laterally spaced farther away from the openings 119 than the first region which includes non-planar features (125, 130, 149, 150), see fig. 4); attaching a semiconductor die 15 including bond pad, to which conductive pillar 40 is electrically coupled (see paragraph [0031] and fig. 10), and a fill material 25 between the semiconductor die 15 and the package substrate 20 (see paragraph [0035] and fig. 10).  Note that, the indentations (125, 130, 135, 140, 149, and 150) created non-planar features along the second surface of the solder mask 115 (see figs. 4 and 9).  Leung further teaches that the non-planar features inhibit the delamination of the fill material 25 since projections 141, 143, 145, 147 of the fill material 25 interlock to the non-planar features of the solder mask 115 (see paragraph [0035] and fig. 10).
With respect to the limitation of “wherein the first plurality of non-planar features has a greater average depth than does the second plurality of non-planar features”.  
Note that, Leung discloses that the number and configuration of the non-planar features may vary greatly (see paragraph [0036]) and may vary in depth (see paragraph [0037]).  Leung further discloses the non-planar features may have virtually any shape (see paragraph [0036]).  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the configuration of the non-planar features (the openings) so that the first plurality of non-planar features (125, 130, 149, 150) to have greater average depth than the second plurality of non-planar features (135, 140, 145, 147) in order to provide more surface area for the projections of the underfill material to interlock therein and thus inhibit the delamination of the underfill material from the solder mask and thus improve the reliability of the semiconductor assembly.
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leung into the semiconductor assembly of EOM in order to enable the step of forming a first plurality of non-planar surface features on a first region of the second surface of the solder mask; forming a second plurality of non-planar surface features on a second region of the second surface of the solder mask, wherein the second region is laterally spaced farther away from any of the openings than the first region, and wherein the first plurality of non-planar features has a greater average depth than does the second plurality of non-planar features, and such that the fill material contacts the first and second pluralities of non-planar surface features on the second surface of the solder mask in the semiconductor assembly of EOM to be performed in order to provide more surface area for the projections of the underfill material to interlock therein and thus inhibit the delamination of the underfill material from the solder mask and as a result improving the reliability of the semiconductor assembly (see paragraph [0035] of Leung).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 8, as applied to claim 7 above, EOM in combination with Leung discloses wherein an area of the second surface of the solder mask increases as a result of forming the first and second pluralities of non-planar surface features 125, 130, 135, 140 (see paragraph [0035] and fig. 9 of Leung).
In re claim 9, as applied to claim 7 above, EOM in combination with Leung discloses wherein the first and second pluralities of non-planar surface features 125, 130, 135, 140 comprise at least one of dimples, depressions, and/or indentations; V-shaped corrugations; brushed grooves; or a combination thereof (see paragraph [0035] and fig. 9 of Leung).
In re claim 16, EOM discloses a semiconductor assembly, comprising: a package substrate 110 including conductive bumps 150, 152 (see paragraphs [0028], [0034] and figs. 3-6); a solder mask 130 including a first surface attached to the package substrate 110, a second surface opposite the first surface, and openings extending between the first and second surfaces in which the conductive bumps 150, 152 are placed (note that, the conductive bumps 150, 152 are located in the openings in the solder mask 130, see figs. 2 and 6); a semiconductor die 400 including bond pads 120, to which conductive pillars 420 are electrically coupled, wherein individual conductive pillars 420 are coupled to corresponding conductive bumps 150, 152 (see paragraph [0032] and fig. 6); and a fill material 170 in a space between the package substrate 110 and the semiconductor die 400 (see paragraph [0036] and fig. 7). 
EOM is silent to wherein the second surface (of the solder mask) having a first region with a first uneven surface profile, a second region with a second uneven surface profile with a lower average feature depth than that of the first region, wherein the second region is laterally spaced farther away from any of the openings than the first regions.
However, Leung discloses in a same field of endeavor, a semiconductor assembly, including, inter-alia, a package substrate, a solder mask 115 including a first surface attached to the package substrate 20, a second surface opposite the first surface (see paragraph [0034] and fig. 9), the second surface having a first region (125, 130, 149, 150) with a first uneven surface profile, a second region (135, 140) with a second uneven surface profile, opening 119 extending between the first and second surfaces (see paragraph [0035] and figs. 3, 4, 9, and 10), wherein the second region is laterally spaced farther away from any of the openings 119 than the first region (note that, the second region which includes non-planar features (135, 140) is laterally spaced farther away from the openings 119 than the first region which includes non-planar features (125, 130, 149, 150), see fig. 4); a semiconductor die 15 including bond pad, to which conductive pillar 40 is electrically coupled (see paragraph [0031] and fig. 10), and a fill material 25 between the semiconductor die 15 and the package substrate 20, wherein a portion of the fill material 25 at least partially fills in the uneven surface profile of the second surface (see paragraph [0035] and fig. 10).  Note that, the indentations (125, 130, 135, 140, 149, and 150) created uneven surface profile along the second surface of the solder mask 115 (see fig. 9).  
With respect to the limitation of wherein “a second region with a second uneven surface profile with a lower average feature depth than that of the first region”.
Note that, Leung discloses that the number and configuration of the non-planar features may vary greatly (see paragraph [0036]) and may vary in depth (see paragraph [0037]).  Leung further discloses the non-planar features may have virtually any shape (see paragraph [0036]).  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the configuration of the non-planar features (the openings) so that the second region with a second uneven surface profile (135, 140) with a lower average feature depth than that of the first region (125, 130, 149, 150) in order to inhibit the delamination of the underfill material from the solder mask and thus improve the reliability of the semiconductor assembly.
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leung into the semiconductor assembly of EOM in order to enable wherein the second surface (of the solder mask) having a first region with a first uneven surface profile, a second region with a second uneven surface profile with a lower average feature depth than that of the first region, wherein the second region is laterally spaced farther away from any of the openings than the first regions in the semiconductor assembly of EOM to be formed in order to provide more surface area for the projections of the underfill material to interlock therein and thus inhibit the delamination of the underfill material from the solder mask and as a result improving the reliability of the semiconductor assembly (see paragraph [0035] of Leung).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 17, as applied to claim 16 above, OEM in combination with Leung discloses wherein the portion of the fill material 25 at least partially filling the uneven surface profile 125, 130, 135, 140 is a first portion of the fill material 25, and a second portion of the fill material 25 is in contact with the semiconductor die (see paragraph [0032] and fig. 3 of Leung).
In re claim 18, as applied to claim 16 above, OEM in combination with Leung discloses wherein the first and second uneven surface profiles correspond to a contour of one or more concave recesses 125, 130, 135, 140 in the second surface of the solder mask 115 (see paragraph [0035] and fig. 9 of Leung).
In re claim 19, as applied to claim 16 above, OEM in combination with Leung are silent to wherein at least a portion of the first and second uneven surface profile of the second surface of the solder mask extends past a height of the conductive bumps.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the depth of the first and second uneven surface profile of the second surface of the solder mask so that the uneven surface profile extends pass the height of the conductive bumps because it is respectfully submitted that, the configuration regarding about depth of the uneven surface profile was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the uneven surface profile was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
In re claim 20, as applied to claim 16 above, OEM in combination with Leung discloses wherein the first and second uneven surface profiles correspond to at least one of dimples, depressions, and/or indentations; V-shaped corrugations; brushed grooves; or a combination thereof (see paragraph [0035] and fig. 9 of Leung).
Claims 10-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EOM et al. (U.S. Pub. 2013/0334291) in view of Leung et al. (U.S. Pub. 2013/0062786), as applied to claim 7 above, and further in view of Dai et al. (U.S. Pub. 2009/0293269), all of record.
In re claim 10, as applied to claim 7 above, EOM in combination with Leung discloses forming the first and second pluralities of non-planar surface features on the second surface of the solder mask 115 by laser drilling the second surface of the solder mask 115 (see paragraph [0045] and figs. 9 and 10 of Leung) but is silent to wherein forming the non-planar surface features on the second surface of the solder mask further comprises: pressing a mold including convex features against the second surface of the solder mask, the convex features at least partially inserted into the solder mask as a result of pressing the mold against the second surface; and lifting the mold from the second surface of the solder mask including the first and second pluralities of non-planar surface features that each correspond to the convex features.
However, Dai discloses in a same field of endeavor, a method for forming a semiconductor assembly including, inter-alia, the process of wherein forming the first and second pluralities of non-planar surface features (rough concave surfaces 18a) on the second surface of the solder mask 18 further comprises: pressing a mold 20 including convex features (saw teeth pattern) against the second surface of the solder mask 18, the convex features at least partially inserted into the solder mask 18 as a result of pressing the mold 20 against the second surface; and lifting the mold 20 from the second surface of the solder mask 18 including the first and second pluralities of non-planar surface features 18a that each correspond to the convex features (see paragraph [0018] and figs. 1C-D).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dai into the method for forming the semiconductor assembly of EOM in order to enable the method of wherein forming the first and second pluralities of non-planar surface features on the second surface of the solder mask further comprises: pressing a mold including convex features against the second surface of the solder mask, the convex features at least partially inserted into the solder mask as a result of pressing the mold against the second surface; and lifting the mold from the second surface of the solder mask including the first and second pluralities of non-planar surface features that each correspond to the convex features in EOM to be performed since Dai teaches that it is well-known in the art to use a mold for forming the non-planar surface features on the second surface of the solder mask.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 11, as applied to claim 10 above, EOM in combination with Leung and Dai are silent to wherein the mold lacks the convex features in one or more regions of the mold corresponding to the openings.
However, it is respectfully submitted that since Dai teaches that the mold 20 having the convex features (saw teeth pattern) only applied to a selected regions of the second surface of the solder mask 18 while the mold lacks the convex features in other regions of the mold corresponding to remaining regions of the second surface of the solder mask that does not required to have the non-planar surface features 18a (see paragraph [0018] and fig. 1C of Dai).  Therefore, it is respectfully submitted that it would have been obvious to one of skill in the art to arrange the mold such that the mold lacks the convex features in one or more regions of the mold corresponding to the openings in the sold mask since the openings already being formed in the solder mask and thus does not required the convex features to be corresponding thereto and thus avoiding damage or contaminate to the openings of the solder mask.
In re claim 12, as applied to claim 10, above, EOM in combination with Leung and Dai are silent to wherein at least one of the convex features inserted into the solder mask reaches beyond a height of the conductive bumps.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to control the dimension of the convex features of the mold that is being inserted into the solder mask so that the convex features inserted into the solder mask reaches beyond a height of the conductive bumps so as to obtain a depth of the non-planar surface features that extends pass the height of the conductive bumps because it is respectfully submitted that, the configuration regarding about depth of the convex features of the mold and the depth of the non-planar surface features were a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
In re claim 14, as applied to claim 10 above, EOM in combination with Leung and Dai discloses wherein attaching the semiconductor die 400 to the package substrate 110 further comprises: arranging the semiconductor die 400 such that individual conductive pillars 420 are aligned to the corresponding conductive bumps 150, 152, wherein an end portion of each conductive pillars 420 includes a conductive bond material 430 having solder (see paragraph [0032] and figs. 5-6 of Leung).
In re claim 15, as applied to claim 14 above, EOM in combination with Leung and Dai discloses wherein the method further comprising: conjoining the individual conductive pillars 420 with the corresponding conductive bumps 150, 152 through the conductive bond material 430 (see paragraph [0032] and figs. 5-6 of Leung).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed January 20th, 2021 have been fully considered but they are not persuasive.
With respect to independent claim 1, and similarly to independent claims 7 and 16, Applicant argues that the prior art of record, Eom in combination with Leung does not teach or suggest a first pluralities of non-planar features along a first region the second surface of the solder mask and a second plurality of non-planar features along a second region of the second surface of the solder mask, wherein the second region is laterally spaced farther away from any of the openings than the first region…wherein the first plurality of non-planar features has a greater average depth than does the second plurality of non-planar features.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because although, EOM is silent to wherein a first plurality of non-planar features along a first region of the second surface of the solder mask and a second plurality of non-planar features along a second region of the second surface of the solder mask, wherein the second region is laterally spaced farther away from any of the openings than the first regions and wherein the first plurality of non-planar features has a greater average depth than does the second plurality of non-planar features.
However, Leung discloses in a same field of endeavor, a semiconductor assembly, including, inter-alia, a package substrate 20, a solder mask 115 including a first surface attached to the package substrate 20, a second surface opposite the first surface (see paragraph [0034] and figs. 3, 4, 9, 10), opening 119 extending between the first and second surfaces, a first plurality of non-planar features (125, 130, 149, 150) along the  first region of the second surface of the solder mask 115 (see paragraph [0035] and figs. 3, 4, 9 and 10) and a second plurality of non-planar features (135, 140) along a second region of the second surface of the solder mask 115, wherein the second region is laterally spaced farther away from any of the openings 119 than the first region (note that, the second region which includes non-planar features (135, 140) is laterally spaced farther away from the openings 119 than the first region which includes non-planar features (125, 130, 149, 150), see fig. 4); a semiconductor die 15 including bond pad, to which conductive pillar 40 is electrically coupled (see paragraph [0031] and fig. 10), and a fill material 25 between the semiconductor die 15 and the package substrate 20 (see paragraph [0035] and fig. 10).  Note that, the indentations (125, 130, 135, 140, 149, and 150) created non-planar features along the second surface of the solder mask 115 (see figs. 4 and 9).  Leung further teaches that the non-planar features inhibit the delamination of the fill material 25 since projections 141, 143, 145, 147 of the fill material 25 interlock to the non-planar features of the solder mask 115 (see paragraph [0035] and fig. 10).
With respect to the limitation of “wherein the first plurality of non-planar features has a greater average depth than does the second plurality of non-planar features”.  
Note that, Leung discloses that the number and configuration of the non-planar features may vary greatly (see paragraph [0036]) and may vary in depth (see paragraph [0037]).  Leung further discloses the non-planar features may have virtually any shape (see paragraph [0036]).  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the configuration of the non-planar features (the openings) so that the first plurality of non-planar features (125, 130, 149, 150) to have greater average depth than the second plurality of non-planar features (135, 140) in order to provide more surface area for the projections of the underfill material to interlock therein and thus inhibit the delamination of the underfill material from the solder mask and thus improve the reliability of the semiconductor assembly.

    PNG
    media_image2.png
    526
    840
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    405
    816
    media_image3.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leung into the semiconductor assembly of EOM in order to enable wherein a first plurality of non-planar features along a first region of the second surface of the solder mask and a second plurality of non-planar features along a second region of the second surface of the solder mask, wherein the second region is laterally spaced farther away from any of the openings than the first regions, wherein the first plurality of non-planar features has a greater average depth than does the second plurality of non-planar features in the semiconductor assembly of EOM to be formed in order to provide more surface area for the projections of the underfill material to interlock therein and thus inhibit the delamination of the underfill material from the solder mask and as a result improving the reliability of the semiconductor assembly (see paragraph [0035] of Leung).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe		U.S. Pub. 2017/0347455	Nov. 30, 2017.
Yunus et al.		U.S. Pub. 2003/0234447	Dec. 25, 2003.
Wu et al.		U.S. Pub. 2017/0133306	May 11, 2017.
Blass et al.		U.S. Patent 9,609,752	Mar. 28, 2017.
Hsu et al.		U.S. Patent 9,520,349	Dec. 13, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892